ACCEPTED
                                                                               03-15-00262-CV
                                                                                       7704799
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                          11/5/2015 3:00:25 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK




                                                             RECEIVED IN
                                                        3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
                                                        11/5/2015 3:00:25 PM
                                                          JEFFREY D. KYLE
                                                                Clerk




                            November 3, 2015


Honorable Jeffrey D. Kyle
Clerk, Third Court of Appeals
209 W. 14th St., Room 101
Austin, TX 78701

Re:   No. 03-15-00262-CV; TEXAS ASSOCIATION OF ACUPUNCTURE
      AND ORIENTAL MEDICINE, Appellant, v. TEXAS BOARD OF
      CHIROPRACTIC EXAMINERS AND YVETTE YARBROUGH,
      EXECUTIVE DIRECTOR IN HER OFFICIAL CAPACITY, Appellees.

To the Honorable Members of the Third Court of Appeals of Texas:

      The Chiropractic Society of Texas (CST) is a state organization that

represents chiropractic in the state of Texas. We are a non-profit,

membership-supported organization of chiropractors, chiropractic students,

and chiropractic supporters within the state of Texas. CST has a strong

interest in this proceeding before the Court and concerns for the negative

ramifications it portrays on the Chiropractic profession in the State of

Texas. In that vein, we offer the following thoughts to the Third Court of

Appeals.
Our CST bylaws state the following:

     “ARTICLE I. DEFINITION OF STRAIGHT CHIROPRACTIC

     Section 1.     Any person shall be regarded as practicing
     Chiropractic within the meaning of these By-Laws who shall
     employ objective or subjective means without the use of drugs,
     surgery, x-ray therapy or radium therapy, for the purpose of
     ascertaining the alignment of the vertebrae of the human spine,
     and practicing of adjusting the vertebrae to correct any
     subluxation or misalignment thereof, and charge therefore
     directly or indirectly, money or other compensation; or who shall
     hold himself out to the public as a Chiropractor or shall use
     either the term “Chiropractor,” “Chiropractic,” “Doctor of
     Chiropractic,” or any derivative of the above in connection with
     his name.”



     The above Article in our bylaws makes clear the practice of

chiropractic: Adjusting the vertebrae of the spine to correct subluxation.

The CST holds the position that the practice of Acupuncture is a separate

and distinct art and science, using needles to treat patients, with no regard

for a vertebral subluxation, thereby not qualifying under the definition of

Chiropractic.
      It is the opinion of the CST that the practice of Chiropractic and

Acupuncture are two completely distinct and separate professions. As

such, the CST is not in favor of expanding the practice, and/or the scope of

Chiropractic beyond the above definition. Changing the definition or scope

of Chiropractic weakens our profession by creating confusion around the

practice of chiropractic in Texas with our doctors and patients.

      Therefore, the Chiropractic Society of Texas is in support of TAAOM

and we ask the court to reverse the ruling of the lower court (201st District

Court) and render judgment in favor of TAAOM. We appreciate the

opportunity to express our concerns and urge the Court recognize the

differences between Chiropractic and Acupuncture.

Respectfully submitted,

/s/ Matthew M. Mix D. C.
Matthew M. Mix D.C.
President – Chiropractic Society of Texas
312 E. Church Street
Livingston, TX 77351
512-321-9200
info@texaschiropractic.org
                        CERTIFICATE OF AMICUS

     I certify on behalf of Amicus Curiae, that no persons other than

Amicus Curiae or its counsel made any monetary contribution to the

preparation or submission of this Amicus letter.

                                                      /s/ Matthew M. Mix D.C.
                                                     Matthew M. Mix D. C.

                    CERTIFICATE OF COMPLIANCE

     I certify on behalf of Amicus Curiae, that this Amicus letter contains

386 words according to the word count feature of the Microsoft Word

software used to prepare this Amicus letter.

                                                      /s/ Matthew M. Mix D.C.
                                                     Matthew M. Mix D. C.


                       CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the above and

foregoing Amicus letter has been served to all attorneys of record as listed

below via electronic service on November 4, 2015.

Joe H. Thrash                                  Craig T. Enoch
Assistant Attorney General                     Enoch Kever, PLLC
Administrative Law Division                    600 Congress Ave., Ste. 2800
P.O. Box 12548                                 Austin, Texas 78701
Austin, Texas 78711                            cenoch@enochkever.com
Joe.Thrash@texasattorneygeneral.gov

                                                      /s/ Matthew M. Mix D.C.
                                                     Matthew M. Mix D. C.